Citation Nr: 1437443	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  07-11 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1952 to April 1955.  The Veteran died in February 2005.  The Appellant seeks surviving spouse benefits.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The claims file was subsequently transferred to the RO in Montgomery, Alabama.

In December 2009, July 2011, and January 2012 the Board remanded the claim for additional development. 

A December 2012 Board decision denied entitlement to service connection for the cause of the Veteran's death.  The Appellant appealed the December 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), in an April 2014 Order, the Court vacated the December 2012 Board decision denying entitlement to service connection for the cause of the Veteran's death and remanded the claim to the Board for readjudication in accordance with the JMR.            

In June 2014, the Appellant submitted additional evidence to the Board, which included a personal statement and a copy of a study titled "Risk of Selected Cardiovascular Diseases and Posttraumatic Stress Disorder [PTSD] among Former World War II Prisoners of War," which she wished the Agency of Original Jurisdiction (AOJ), the RO, to consider.  As such, the Board will not consider the evidence, and the AOJ is directed to take it into account.        

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.

REMAND

The Board regrets the additional delay, but finds that further development is necessary before the issue on appeal can be adjudicated.

VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as service-connected totally disabled for a continuous period of at least 10 years immediately preceding death; or was rated service-connected totally disabled continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as service-connected totally disabled for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2013); 38 C.F.R. § 3.22 (2013).

The Veteran died in February 2005.  His death certificate identifies the immediate cause of death as congestive heart failure, with underlying causes of death listed as chronic obstructive pulmonary disease (COPD), renal insufficiency, and hypertension. 

At the time of his death, the Veteran did not have any service-connected disabilities.    

The Appellants asserts that the Veteran's death was caused by his PTSD, which was diagnosed posthumously in February 2010 by a VA examiner.  (A July 2006 letter from the Veteran's private physician stated that he had treated the Veteran for PTSD, anxiety, and depression, and that those disabilities were the results of the Veteran's active service.  The letter did not, however, provide an exact date of diagnosis.)  Specifically, the Appellant argues that the Veteran's PTSD aggravated his congestive heart failure, COPD, renal insufficiency, and hypertension.   

A February 2010 VA medical opinion found, posthumously, that the Veteran had PTSD.  The February 2010 VA medical opinion also found that although the Veteran did have PTSD, the PTSD was not the immediate or underlying cause of the Veteran's death, nor did it contribute materially or substantially to the cause of death.  

The December 2012 Board decision, which denied service connection for the cause of the Veteran's death, relied on both the February 2011 and August 2011 VA medical opinions.  In its JMR and Order vacating and remanding the case, the Court ruled that the February 2011 and August 2011 VA medical opinions were inadequate for rating purposes.  The Court stated that the February 2011 VA medical opinion (which stated that the Veteran's death was not caused by, not related to, and not aggravated by PTSD) was found inadequate in a July 2011 Board remand, as the medical opinion did not address whether the Veteran's existing psychiatric disability at the time of death aggravated his congestive heart failure, COPD, renal insufficiency, or hypertension, which were all causes of death listed on the Veteran's death certificate.  Both the Court and the Board found that the February 2011 examiner failed to provide any rationale for why the Veteran's PTSD did not aggravate any of the conditions listed on the Veteran's death certificate.   
   
The Court stated that the August 2011 medical opinion, obtained in response to the July 2011 Board remand, was also inadequate, as it failed to provide a rationale for the medical opinion regarding aggravation.  Specifically, the Court stated that while the August 2011 examiner opined that the Veteran's death from congestive heart failure, COPD, renal insufficiency, and hypertension was less likely as not caused by, or a result of, or aggravated by any psychiatric disability, the examiner once again did not provide any rationale for why the Veteran's PTSD did not aggravate any of the conditions listed on the Veteran's death certificate.   
       
In the context of a claim for service connection for the cause of a Veteran's death, VA is required to obtain a medical opinion as to the relationship between the Veteran's death and service, unless no reasonable possibility exists that such an opinion would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  

The Board finds that in order to be consistent with the April 2014 JMR, which specifically stated that previous VA examinations (dated February 2011 and August 2011) were inadequate as they did not provide any rationale for why the Veteran's PTSD did not aggravate any of the conditions listed on his death certificate, a remand is necessary to secure a new comprehensive medical opinion to determine whether the Veteran's causes of death were related to his posthumously-diagnosed PTSD, his active service, or another already service-connected disability.  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (once the VA undertakes to provide a medical examination or opinion it has a duty to provide an adequate one). 

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to an appropriate VA physician for a medical opinion regarding whether or not the Veteran's causes of death were related to active service, including specifically his posthumously-diagnosed PTSD. A complete and detailed rationale should be given for all opinions and conclusions expressed.  The examiner must review all pertinent records associated with the claims file, should indicate that review, and opine as to the following issues:
a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD caused or contributed to cause his death?

b. Is it at least as likely as not (50 percent or greater probability) that the congestive heart failure, COPD, renal insufficiency, and hypertension   that caused the Veteran's death had their onset in, were incurred in, or were aggravated (made worse) by active service or the Veteran's PTSD?

2. Then, readjudicate the claim, considering all evidence added to the file since the last supplemental statement of the case.  If any decision is adverse to the Appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



